TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00536-CV


                              Lisa Mahfouz Morris, Appellant

                                               v.

                                    Gordon Bease, Appellee


               FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-FM-14-001600, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s brief was originally due on February 14, 2020. To date, the brief has

not been tendered for filing and is overdue. On March 25, this Court sent a notice to appellant

informing her that her brief was overdue and that a failure to file a satisfactory response by

April 6 would result in the dismissal of this appeal for want of prosecution. To date, appellant

has not filed a brief or a motion for extension of time. Accordingly, we dismiss this appeal for

want of prosecution. See Tex. R. App. P. 42.3(b).



                                            __________________________________________
                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Baker and Triana

Dismissed for Want of Prosecution

Filed: April 29, 2020